Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-56
                        Lower Tribunal No. 14-700
                          ________________


                            Edward R. Brown,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                 Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Gina
Beovides, Judge.

     Edward R. Brown, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, SCALES and HENDON, JJ.

     HENDON, J.
     Edward R. Brown filed a petition for certiorari seeking review of the

trial court’s order denying post-conviction relief. We treat the petition for

certiorari as an appeal from the denial of a motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850(m) and affirm.

     In December 2016, Edward R. Brown was convicted after jury trial

(lower tribunal no. F14-700) of the following: Count 1, robbery with a

firearm (carrying, actual possession, discharge); Count 2, attempted

second degree murder, with a firearm (actual possession and discharge

causing great bodily harm); Count 3, attempted second degree murder with

a firearm (actual possession, threat). He went to trial and was convicted as

charged. Brown qualified at sentencing as a prison releasee reoffender and

as a violent career criminal, and was sentenced to mandatory life on all

counts, to run concurrently, with a ten-year mandatory minimum sentence

on all charges for firearm possession and discharge, also to run

concurrently.

     Brown’s convictions and sentences were affirmed on direct appeal.

Brown v. State, 263 So. 3d 1121 (Fla. 3d DCA 2019). Brown subsequently

filed a 3.850(m) motion in which he claimed that the arrest warrant 1 was


1
  Three arrest warrants appear in the record. One is a nearly illegible copy
of an unsigned, unfiled warrant. The two valid warrants in the record
include a signed and certified copy filed in Miami-Dade County in 2014, and

                                     2
defective because it was not stamped with a court seal for certification, and

argued that as a result it was a void and invalid arrest warrant. He sought

an evidentiary hearing or immediate release. In August 2020, the trial court

denied the motion for failure to state a claim on which relief could be

granted. What Brown files in this Court as a petition for certiorari is an

appeal from the denial of 3.850(m) relief. We find that the record

conclusively refutes the claim.

      The valid arrest warrants in the record are signed by a judge, dated,

and stamped with the court seal or certified for service. Further, Florida

courts have consistently applied the good faith exception when the warrant

is “regular on its face and the affidavit upon which it was based was not so

lacking in indicia of probable cause that the officer executing the warrant

could not with reasonable objectivity rely in good faith on the magistrate's

probable cause determination and on the technical sufficiency of the

warrant.” Crain v. State, 914 So. 2d 1015, 1024 (Fla. 5th DCA 2005) (citing

State v. Harris, 629 So. 2d 983, 984 (Fla. 5th DCA 1993)); State v.

Emanuel, 153 So. 2d 839 (Fla. 2d DCA 1963) (holding an arrest warrant is




one sent to Lee County, South Carolina, to extradite Brown to Florida for
the pending charges. We find Brown’s argument, if directed to the one
unsigned and unfiled warrant in the record, is without merit.

                                     3
legally insufficient only when it wholly fails to charge an offense as defined

by law).

      Finally, we emphasize that the law is clear that even if Brown’s arrest

was illegal, this does not void his convictions or sentence. See, e.g., State

v. Perkins, 760 So. 2d 85, 87 (Fla. 2000) (“Nor do we retreat from the

established rule that illegal arrest or detention does not void a subsequent

conviction.”) (quoting Gerstein v. Pugh, 420 U.S. 103, 119 (1975)). See

also Frisbie v. Collins, 342 519, 522 (1952) (“This Court has never

departed from the rule . . . that the power of a court to try a person for

crime is not impaired by the fact that he had been brought within the court’s

jurisdiction by reason of a ‘forcible abduction.’”). See also State v. Tillman,

402 So. 2d 19 (Fla. 3d DCA 1981) (“An illegal arrest, without more, has

never been viewed as a bar to subsequent prosecution nor as a defense to

a valid charge”); Thomas v. State, 494 So. 2d 240 (Fla. 4th DCA 1986).

      Affirmed.




                                      4